Per Curiam:

This is a suit in equity instituted to compel tbe respondent to account to complainants for tbe amount of a bonus alleged to be due complainants on tbe sale of a sugar crop. Tbe complainants admit tbe payment to them of tbe full amount of tbe purchase price of tbe sugar but now claim a large additional sum by way of bonus. Tbe judge of tbe court below at tbe conclusion of tbe bearing found in favor of tbe respondent and dismissed tbe bill of complaint.
Little need be said in disposing of tbe cause. Tbe respondent bought complainants’ sugar crop and made complete payment therefor. Tbe record fails to establish any contract either express or implied which would in any way obligate tbe respondent to pay tbe complainant's any additional amount either by way of bonus or otherwise. Tbe record before us divulges no claim against the respondent enforceable either at law or in equity.
Tbe decree of tbe court below is affirmed.